
	

114 HR 3448 IH: Cecil the Lion Endangered and Threatened Species Act
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3448
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to prohibit the taking of any endangered species or
			 threatened species of fish or wildlife in the United States as a trophy
			 and the importation of any such trophy into the United States, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Cecil the Lion Endangered and Threatened Species Act of 2015. 2.Prohibition of taking or importing any endangered or threatened species as a trophy (a)Prohibition of taking or importing any trophySection 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) is amended by adding at the end the following:
				
 (h)TrophiesIt is unlawful for any person subject to the jurisdiction of the United States— (1)to take as a trophy within the United States or the territorial sea of the United States any species of fish or wildlife listed under section 4; or
 (2)to import into the United States any trophy of any species of fish or wildlife listed under section 4..
 (b)Prohibition of permits for trophiesSection 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended— (1)in paragraph (1), by striking The Secretary may permit and inserting Except as otherwise provided in this subsection, the Secretary may permit; and
 (2)by adding at the end the following:  (3) (A)The Secretary may not permit—
 (i)taking as a trophy any species of fish or wildlife listed under section 4; or (ii)importing into the United States any trophy of any species of fish or wildlife listed under section 4 and taken after the date of the enactment of the Cecil the Lion Endangered and Threatened Species Act of 2015.
 (B)Any person seeking to import such a trophy shall submit to the customs officer concerned at the time of entry of the trophy such documentation as the Secretary of the Treasury, after consultation with the Secretary of the Interior, shall by regulation require as being necessary to establish that the trophy was taken before the date of the enactment of the Cecil the Lion Endangered and Threatened Species Act of 2015.
							.
 (c)AntiquesSection 10(h)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1539(h)(1)) is amended by striking Sections 4(d), 9(a), and 9(c) do not apply and inserting Sections 4(d), 9(a), 9(c), and 9(h)(2) do not apply.
 (d)DefinitionSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (1)by redesignating paragraph (21) as paragraph (22); and
 (2)by inserting after paragraph (20) the following:  (21)The term trophy means any fish or wildlife taken for sport or procurement of a souvenir..
				
